Title: From George Washington to La Luzerne, 27 July 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


					
						Sir
						Head Quarters [Preakness, N.J.] 27th July 1780
					
					I have the honor to inclose your Excellency a letter which has just come to hand from the Count de Rochambeau of the 22d instant. It is certainly of great importance that the precaution he mentions should be taken without loss of time. I should think the Delaware the best place for the reception of the 2d division, though there ought to be cruisers off both capes. It is necessary a plan should be previously fixed for the junction of the fleets after the debarkation. I shall immediately write the Count for this purpose.
					We have repeated accounts from New-York that General Clinton is making a large detachment for a combined attack upon the French fleet and army. This will be a hazardous attempt, and therefore, though I do not regard it as impossible, I do not give it entire faith. The Count De Rochambea has been some time since apprized of these demonstrations, and seems to have been preparing for what might happen. I have the honor to be with every sentiment of respect and attachment Your Excellency’s most obt & hble servt
					
						Go: Washington
					
				